DETAILED ACTION
This action is responsive to the Applicant’s response filed 01/26/2022.
As indicated in Applicant’s response, claims 1, 4-7, 9, 12-14, 16, 18-19 have been amended, claim 20 cancelled and claim 21 added.  Claims 1-19, 21 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A method for executing on a computer comprising:
	(i) scanning a code document to generate a plurality of tokens;
	based on the plurality of tokens, generating term frequency (TF) values and inverse document frequency (IDF) values;
	(ii) based on the term frequency (TF) values and the inverse document frequency (IDF) values, generating a confidence vector indicating a likely programming language type from among a plurality of different programming language types of one or more of the tokens; and
	(iii) determining at least one of a field type, a field name, and a field value of the one or more of the tokens using named entity recognition (NER).

	(As recited in claims 1, 9, 16)
	Potharaju et al, USPubN: 2016/0239487, discloses converted file tokens into standardized format and applying a extension algorithm thereto to find synonyms – such as via NER - to each such format and using matching engines via iterative SVM runs for relevance score reads on determing similarity features for each code type as standardized format representing each of the converted tokens, the features being added synonyms or determined from vector pairs as similarily relevant via SVM runs.  Potharaju fails to teach generating of a confidence vector on basis of TF-
	Gandle et al, USPN: 10,943,583, discloses tokens of a finite state tree to traverse in a search space targetted by automatic speech recognition (ASR) engine, where utterance content/document is configured via TF-IDF vector for clustering intents on N-gram elements of a combined language model, where a vector assigned with a score represents a weight which form probabilities for the language model to be used on a ASR process, carried out via generation of a language model with support of TF-IDF vectors whose combined weights are used to determine likelihood that the program model representative of utterance text or intents can be used by the ASR, the weight indicative of confidence provided from the language intents and classification by way of SVM techniques in generating vector score.  Gandle’s vector scores combined for deriving a confidence for a ASR to use a utterance intents based on using TF-IDF vectors via formation of a language model, clustering of N-gram elements expressed via SVM classification of utterance intents fails to teach determining at least one of a field type, a field name, and a field value of the one or more of the tokens using named entity recognition (NER) as in (iv), using a generated confidence vector indicating a likely programming language type from among a plurality of different programming language types of one or more of the tokens as in (iii)
	Chhichhia et al, USPubN: 2016/0147891, discloses use of TF-IDF in analyzing documents subjected to semantic and metadata extraction, lemming analytics, where entity-relationships among the content entities are subjected to vector-based classification over a taxonomy model trainer, with labeling of a given category from the hierarchy of taxonomy elements, where a confidence score can be assigned to a classification from a judgment module evaluating effect of the classified taxonomy or augmenting the training set.  Chhichhia use of TF-IDF technique to derive a feature vector and a determining at least one of a field type, a field name, and a field value of the one or more of the tokens using named entity recognition (NER) as in (iv), using a generated confidence vector indicating a likely programming language type from among a plurality of different programming language types of one or more of the tokens as in (iii)
	Deng et al, USPubN: 2009/0307213, discloses formation of feature vector based on weighting the terms or nodes of a language model/tree via TF-IDF formation of the nodes, such that tree model elements facilitate clustering and classification algorithms, according to which poor clustering size represents diminished confidence over using effect of the clustering. Dang clustering of model tree via weight assigned to TF-IDF forming of nodes and classification thereof fails to teach or suggest determining at least one of a field type, a field name, and a field value of the one or more of the tokens using named entity recognition (NER) as in (iv), using a generated confidence vector indicating a likely programming language type from among a plurality of different programming language types of one or more of the tokens as in (iii)
	Pradhan et al, USPubN: 2009/0327243, discloses IDF technique of weighting terms of a document expressed as structured term vector, where indices and significance of the terms are part of a classification scheme with identifies or build taxonomy elements, or cluster-related taxonomy for cluster editing/reviewing and categorizing on basis of similarities and weight given to a type or applicable topic. Use of IDF to provide weight to a document tree elements represented as taxonomy vector, for classification and cluster-based categorization, taxonony weighting whose quality represents confidence-inducing type of analysys cannot be same as determining at least one of a field type, a field name, and a field value of the one or more of the tokens using named entity recognition (NER) as in (iv), using a generated confidence vector indicating a likely programming language type from among a plurality of different programming language types of one or more of the tokens as in (iii)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 11, 2022